 In the Matter of ALUMINUM COMPANY OF AMERICA,LAFAYETTE WORKSandAMERICANFEDERATIONOF LABOR-.Case No..R-1201.Decided September 25, 1942Jurisdiction:extruded aluminum pipes and tubes manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to either of two rival unions; election necessary.Unit Appropriate for Collective Bargaining:allproduction and maintenanceemployees, timekeepers, dispatchers, and truck drivers, excluding clerical em-ployees, and supervisory employees with power to hire and/or fire, supervisoryemployees with power to recommend hiring and/or firing, and the plantprotection force.'Stuart, Deval, Braniga'i and Ball,byMr. Michael T. Ricks,ofLafayette, Ind., for'the Company.Mr. Frank S. Pryor,of Frankfort, Ind.,Mr. S. A. Sweeney,ofIndianapolis, Ind.,Mr. Harold Graybill,of Lafayette, Ind., andMr.Charles Childress,of West Lafayette, Ind., for the A. F. L.-Mr. John J. Play fair,of Lafayette, Ind.,Mr. Harold L. McNamara,of Indianapolis, Ind., andMr. Gerald Fendrick,ofWatson, W. Va.,for the C. I. O.Mr. Harry H. 'Ii:uskin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon. petition duly filed by American Federation of Labor, hereincalled the A. F. L., alleging that a question affecting commerce hadarisen concerning the representation of employees of Aluminum Co-m--7',pany,of America, Lafayette Works,, Lafayette, Indiana, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Arthur R. Donovan, TrialExaminer.' Said hearing was held at Lafayette, Indiana, on August25, 1942.The Company, the A. F. L., and International Union,Aluminum Workers of America, affiliated with the Congress of Indus-trial Organizations, herein called the C. I. 0., appeared, participated,and were afforded full opportunity to be heard,'to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.44 N L. R. B., No 86.490 ALUMINUM COMPANY OF AMERICA491The Trial Examiner's rulings, made at the hearing, are, free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESSOF THE COMPANY-Aluminum Company of America; Lafayette Works, is( a - Pennsyl-vani.l corporation engaged at Lafayette, Indiana, in the manufactureof extruded aluminum pipes and tubes.The raw materials used an-nually by the Company in its manufacturing operations are valuedatmore than $1,000,000, of which more than 50 percent representsshipments from outside the State of Indiana.The Company's annualsales exceed $1,000,000, and more than 50 percent of its finishedproducts is shipped outside the State.The Company admits that itis engaged in commerce within the meaning of the National LaborRelations Act.-II.,THE ORGANIZATIONS INVOLVEDAmerican Federation of Labor isa labor organization admitting tomembershipemployees of the Company.InternationalUnion, Aluminum Workers of America, isa labor,organization;affiliatedwith the Congress of IndustrialOrganizations,admittingto membershipemployeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated at the hearing that a question concerning,representation has arisen as a result of the Company's refusal to recog-nize any labor organization as the bargaining representative of itsemployees until and unless such labor organization is so certified bythe Board.A statement and a supplemental statement of the Regional Direc-tor, in evidence, and a statement made at the hearing by the TrialExaminer show that both the A. F. L. and the C. I. O. represent a sub-stantial number of employees in the unit herein found to be appro-'priate.11The Regional Director reported that the A F L submitted 1,378 membership-appli-cation cards and authorization cards, of o'luch 26 were duplicates. 152 bore names of per-sons not appearing on the eligibility list of May 30,1942,furnished by the Company,and 7 bore printed signatures,while the remaining 1,193 cards were dated as follows :1 in July 1941; 2 in August 1941, 24 in December 1941, 4 in February 1942, 105 in March1942, 331 in April 1942,446 in May 1942,179 in June 1942.and 101 undated;that the1,193 cards bore signatures which appeared to be genuine;that all the names appearingon the 1,193 cards also appeared on the eligibility list of employees furnished by theCompany; that the C . I. O.submitted 143 membership cards, of which 23 cards bore 492-'DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that'a' question affectingcommercehas arisen- concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and(7) of the Act.,IV. THE APPROPRIATE UNITThe parties agreed that all production and maintenance employeesand truck drivers, excluding clerical and supervisory employees withpower to hire and/or fire, supervisory employees with power to rec-ommend hiring and/or firing, and the plant protection 'force, consti-tute a unit appropriate for the purposes of collective bargaining.Theonly controversy relates to timekeepers and dispatchers.2Timekeepers are employed by the Company to check time clocksand to work on the employees' time cards. They perform no manuallabor.Some timekeepers work at desks in the tube mill near the pro-duction employees, while other timekeepers work in offices designatedspecifically for clerks.It is not clear from the record, however,whether the latter are stationed in separate buildings or in thosestructures devoted to production.There is no distinction in the du-ties of the timekeepers in the tube mill and those working in the offices.The C. I. G. admits timekeepers to membership and seeks to, havethem included in the bargaining unit. It claims that in its' collectivebargaining contracts covering other plants of the Company time-keepers, as well as dispatchers, have been included in a unit of produc-tion and maintenance employees.The A. F. L. and the Companycontend that timekeepers should be excluded on the ground that theytake no part in production work.Although their duties are clericalin nature, the work of the timekeepers is closely related to that of theproduction and maintenance employees and the interests of all threegroups in conditions of employment are allied.We shall, accordingly,include timekeepers in the bargaining unit.3names of persons not appearingon the eligibility list whilethe remaining120 cards weredated as follows : 15 in February 1942,18 inMarch 1942, 6 in April 1942,28 in May 1942,31 in June 1942, and 22 undated; andthat all the120 cardsboresignatures which ap-peared to be genuine.The eligibility list contains 4,129 namesof productionand mainte-nance employees.The Regional Director reported further that-the C I 0submitted 248 additional inem-bersbipcat (Iswhichwere spot-checked andfound to bedated as follows. 1 prior to 1942,161 in 1942,and 86 undated;and that thenames appearing on 80 percentof the cardsalso appearedon the eligibility list of May 30, 1942The Trial Examinerreported that the C. I 0 submitted 221 additionalapplication-cards dated during 1942;that none of these cards was a duplicate of any card previouslypresented to the RegionalDirector; and that thenames appearingon the221 cards alsoappeared on the Company's pay roll of May 30, 19422At the hearing, the A F. L raised theissue as towhether ornot messengers and crane'workers or crane helpers,whom it also considered as dispatchers,were to beincluded inthe,unit.All the,partiesagreed,however, and wefind, that messengers shall be excludedfrom,,and crane workers or crane helpersshall be included in, theunit hereinafter foundto be appropriate.iSeeMatter of The Edwaid ValvecCManufacturing`Company, ,Inc.andLocal Union:No. 2498,SteelWorkers Organizing Committee,38 N. LR B. 428. ALUMINUM COMPANY OF AMERICA493ous production operations,to issue orders describing the type of workto ,be done, and to see that the raw materials and finished productsmove through the plant. They perform no manual labor.The C. I. O. seeks to include dispatchers in the bargaining unit forthe same reasons offered in support of its contention as to the tiine-keepers.The Company maintains that dispatchers should be excludedbecause their work is entirely clerical and is in no way involved in theproduction process.The A. F.L. agreeswith the Companythat dis-patchers should be excluded but on the ground that their work is super-visory in nature.We do not consider the dispatchers,to be supervisors.Since their work.is closely connected with the production operations,since their interests are similarto those ofproductionand maintenanceemployees, and, further, since it would appear that the C. I. O. isbargaining 1for.them at other plants.of the Company where they areincluded in production and maintenance units,we. shall include dis-patchers in the bargaining unit.We find that all production and maintenance'employees, time-keepers, dispatchers, and truck drivers, excluding clerical employees,and supervisory employees with power to hire and/or fire, supervisoryemployees with power to recommend hiring and/or firing, and theplant protection force, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.V.THE DETERMINATIONOF REPRESENTATIVES 'We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period unmediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Aliuninum Coin-pany of America,LafayetteWorks,Lafayette,Indiana, an electionby secret ballot shall be conducted as early as possible,but not laterthan thirty(30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for the 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDEleventh Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod ii iecliately preceding the date of this Direction, includingemployees who did not work during such pay-roll period because tneywere ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding employeeswho have since quit or been discharged for cause, to determinewhether they desire to be represented by American Federation oftabor or by International Union, Aluminum Workers of America,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining, or by neither.MR. WM. M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.